FILED
                              FOR PUBLICATION
                                                                             JUL 13 2016
                   UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


In re: GARY LAWRENCE OZENNE,                     No.   11-60039

          Debtor,                                BAP No. 11-1208
______________________________

GARY LAWRENCE OZENNE,                            ORDER

              Appellant,

 v.

CHASE MANHATTAN BANK;
OCWEN LOAN SERVICING;
OCWEN FEDERAL BANK FSB,

              Appellees.


THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.